
	
		I
		112th CONGRESS
		2d Session
		H. R. 5062
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To extend and modify the temporary reduction of duty on
		  3,3N-Dichlorobenzidine dihydrochloride.
	
	
		1.3,3N‑Dichlorobenzidine
			     dihydro‑      chloride
			(a)In
			 generalHeading 9902.25.73 of
			 the Harmonized Tariff Schedule of the United States (relating to
			 3,3N-Dichlorobenzidine dihydrochloride ([1,1N-biphenyl]-4,4N-diamino,
			 3,3N-dichloro-) (CAS No. 612–83–9)) is amended—
				(1)by striking
			 5.9% and inserting 3.8% in the general rate of
			 duty column; and
				(2)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
				(b)Effective
			 dateThe amendments made by subsection (a) apply to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
